UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2008 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 005- SearchPath International, Inc. (Exact name of registrant as specified in its charter) Delaware 20-3171966 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1350 Euclid Avenue, Suite 325, Cleveland, Ohio 44115 (Address of principal executive offices) (Zip Code) (216) 912-1500 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YESX NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESX NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. YESNO SEC 1296 (02-08) Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. APPLICABLE ONLY TO CORPORATE ISSUERS: State the number of shares outstanding of each of the issuer’s classes of common stock, as of the last practicable date. As of March 12, 2009, 22,988,000 shares of the issuer’s common stock were issued and outstanding. RECENT DEVELOPMENTS As previously disclosed on a Current Report on Form 8-K filed with the Securities and Exchange Commission, on February 10, 2009, Michael W. Woods, a member of the Board of Directors and the Chief Financial Officer of SearchPath Industrial, Inc. (the “Company”) tendered his resignation from the Board of Directors, and his position as Chief Financial Officer of the Company, effective immediately.Mr. Woods and the Company decided to part ways until the Company could afford a Chief Financial Officer of his caliber, and not as a result of any disagreement between the Company and Mr. Woods.On February 10, 2009, the remaining Directors unanimously appointed Thomas K.
